                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAR RODRIGUEZ FUENTES                                :                       CIVIL ACTION
                                                      :
               v.                                     :
                                                      :
SCHOOL DISTRICT OF THE CITY                           :
OF PHILADELPHIA, et al.                               :                       NO. 17-3736


                                   MEMORANDUM ORDER

THOMAS J. RUETER                                                              April 4, 2019
United States Magistrate Judge

               Plaintiff, Omar Rodriguez Fuentes, brings this action against the School District

of the City of Philadelphia (“SDP” or “School District”), Chief Inspector Carl W. Holmes, Jr.

(“Holmes”), and Ryan Smith, a Philadelphia School District Police Officer (“SPO Smith”),

pursuant to 42 U.S.C. §§ 1983 and 1988, alleging, inter alia, that plaintiff’s constitutional rights

were violated during a physical altercation between SPO Smith and plaintiff, in which SPO

Smith punched plaintiff, knocked him to the ground, and kicked and stomped on him while he

was on the ground. See Doc. 8 (“Am. Compl.”).

               Presently before the court are the motions for summary judgment filed by

defendant SDP (Doc. 34) (“SDP Mot.”) and defendant Holmes (Doc. 35) (“Holmes Mot.”).1 For

the reasons stated herein, the motions for summary judgment are GRANTED.



1
        The parties filed numerous documents in support of, and in response to, the motions for
summary judgment. Attached as Exhibit A to the SDP Motion is defendant SDP’s Statement of
Undisputed Facts (SDP Mot., Ex. A) (“SDP’s Stmt. of Facts”).
        Plaintiff filed an omnibus opposition to the motions for summary judgment (Doc. 42)
(“Pl.’s Resp.”), which included Plaintiff’s Additional Statement of Material Facts that Preclude
the Granting of Summary Judgment. See Pl.’s Resp., Ex. A (“Pl.’s Add’l Stmt. of Facts”).
Plaintiff also filed a Response to Defendant School District of Philadelphia’s Statement of
Undisputed Facts (Doc. 43) (“Pl.’s Resp. to SDP’s Stmt. of Facts”) and Exhibits in Support of
Plaintiff’s Opposition to Defendants’ Motions for Summary Judgment (Doc. 44).
I.     FACTUAL BACKGROUND

               At all times relevant to plaintiff’s claim, plaintiff was a seventeen-year-old

student who attended Kensington Business High School, a school within the School District of

Philadelphia. (SDP’s Stmt. of Facts at ¶ 1; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 1.) On the

afternoon of April 16, 2015, plaintiff left his school early and met his girlfriend, Angie Martinez.

(SDP’s Stmt. of Facts at ¶ 5; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 5.) The two walked to

nearby Kensington Health Sciences Academy, also a School District of Philadelphia school, to

meet Angie’s sister, Lisa. Id. Plaintiff and Angie arrived before dismissal and waited on the

sidewalk. (SDP’s Stmt. of Facts at ¶ 6; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 6.) At some

point, SPO Smith approached plaintiff and Angie and told them to wait on the other side of the

sidewalk. (SDP’s Stmt. of Facts at ¶ 7; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 7.) While

plaintiff and Angie were waiting, Angie became involved in an argument with another female.

The argument escalated and led to a physical altercation between Angie and the female. (SDP’s

Stmt. of Facts at ¶¶ 9-10; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶¶ 9-10; Pl.’s Add’l Stmt. of

Facts at ¶ 2.) SPO Smith ran over and attempted to separate the girls. (SDP’s Stmt. of Facts at ¶

11; Pl.’s Add’l Stmt. of Facts at ¶ 3.) A physical altercation then occurred between plaintiff and

SPO Smith, the details of which are in dispute. (SDP’s Stmt. of Facts at ¶ 12; Pl.’s Add’l Stmt.

of Facts at ¶¶ 4-8.) A video of the incident, or a portion of the incident, was recorded. SPO

Smith has acknowledged that he is the school police officer in the video and that the video does




       Defendant SDP also filed a Response to Plaintiff’s Additional Statement of Material
Facts (Doc. 45) and a reply brief in support of its motion for summary judgment (Doc. 46)
(“SDP Reply”). In addition, SPO Smith filed a Response to Plaintiff’s Additional Statement of
Material Facts (Doc. 47) and defendant Holmes filed a Response to Plaintiff’s Additional
Statement of Material Facts (Doc. 48). The court has considered all pleadings and documents
submitted by the parties, including the exhibits appended to the parties’ submissions.

                                                 2
not appear doctored or altered. (Pl.’s Add’l Stmt. of Facts at ¶¶ 9-10; Doc. 45 at ¶¶ 9-10; Doc.

47.)

               SPO Smith filed an incident report with the School District through Kensington

Health Sciences Academy in which he indicated that while he was breaking up a fight, plaintiff

jumped on his back and punched him in the head. (Doc. 44, Ex. G.) Subsequently, there was a

Philadelphia Police investigation of an assault of a teacher in a public school. (Doc. 44, Ex. J;

Doc. 45 at ¶ 16; Doc. 47.) SPO Smith has since acknowledged that plaintiff did not strike him in

the head, but maintained that someone did. (Pl.’s Add’l Stmt. of Facts at ¶ 15; Doc. 45 at ¶ 15;

Doc. 47.) See also Doc. 44, Ex. B (hereinafter “Smith Dep.”) at 63:10-64:16. SPO Smith

viewed the video the day after the incident and did not amend any reports that he made to the

Philadelphia Police or to the School District through Kensington Health Sciences Academy.

(Pl.’s Add’l Stmt. of Facts at ¶ 17; Doc. 45 at ¶ 17; Doc. 47.) Plaintiff was not arrested in

relation to this incident. (SDP’s Stmt. of Facts at ¶ 14; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶

14.)

               Defendant SDP maintains a formal process for the screening and evaluating of

applicants to become school police officers. Plaintiff disputes the adequacy of such procedures.

(SDP’s Stmt. of Facts at ¶¶ 16-17; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶¶ 16-17.) SPO Smith

was arrested in 1998 at age eighteen for obstructing a highway passage. See Smith Dep. at

12:17-14:15. He pled guilty to a summary offense, took a class, paid his fine, and the incident

was expunged from his record. He has not been arrested since that date and has no criminal

record.

               SPOs undergo an initial multi-week training program. (SDP’s Stmt. of Facts at ¶

22.) SPOs undergo additional annual trainings at the beginning of each school year. Id. at ¶ 29.



                                                 3
SPOs are periodically retrained on conflict de-escalation and the use of force. (SDP’s Stmt. of

Facts at ¶ 30.)2 The School District maintains written policies for SPOs known as Directives;

these Directives cover a number of topics including the use of force. (SDP’s Stmt. of Facts at ¶

24; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 24.) See also SDP Mot., Ex. H (hereinafter “Use of

Force Directive”). The Use of Force Directive dated 8/11/2016 is substantively the same as the

one in effect in 2014. (SDP’s Stmt. of Facts at ¶ 28; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 28.)

               The School District maintains a policy for investigating allegations of

inappropriate conduct by SPOs. (SDP’s Stmt. of Facts at ¶ 32.) See also SDP Mot., Ex. F

(hereinafter “Lee Dep.”) at 42:24-45:3, 65:20-68:10. If it is determined that inappropriate

conduct occurred during the course of an investigation, an SPO is recommended for discipline.

The final determination of what discipline is appropriate is handled by an independent hearing

officer after a fact-finding hearing on the issue. (SDP’s Stmt. of Facts at ¶ 33; Pl.’s Resp. to

SDP’s Stmt. of Facts at ¶ 33.) There is no evidence that any complaints of any kind were filed

against SPO Smith from the date of his initial employment until this incident. (SDP’s Stmt. of

Facts at ¶ 31; Pl.’s Resp. to SDP’s Stmt. of Facts at ¶ 31.) The parties dispute the number of

allegations of excessive force investigated by the School District in the past five years. That is,

in a supplemental response to plaintiff’s first set of interrogatories, defendant SDP listed eleven

allegations of excessive force in the prior five-year period. See SDP’s Mot., Ex. I. However,

plaintiff has presented evidence of two additional investigations of excessive force which were

not included in defendant SDP’s list of investigations. See Doc. 44 at Exs. V and W.



2
        However, plaintiff avers that SPOs are allowed to miss classes offered during the initial
multi-week training program, are allowed to miss annual training sessions, and are not
disciplined for missing classes. (Pl.’s Resp. to SDP’s Stmt. of Facts at ¶¶ 22-29.) Furthermore,
plaintiff avers that SPO Smith was not periodically retrained in conflict de-escalation or the use
of force. Id. at ¶ 30.

                                                  4
               Plaintiff’s Amended Complaint presents seven counts: (1) Count I - use of excess

force in violation of the Fourth and Fourteenth Amendments, pled against SPO Smith; (2) Count

II - use of excess force in violation of the Fourth and Fourteenth Amendments, pled against

defendants SDP and Holmes; (3) Count III - due process violations under the Fourteenth

Amendment, pled against SPO Smith; (4) Count IV - due process violations under the Fourteenth

Amendment, pled against defendants SDP and Holmes; and (5) Count V - failure to adequately

screen, train, and supervise or discipline, pled against defendants SDP and Holmes. See Am.

Compl. Defendants SDP and Holmes each assert that summary judgment should be entered in

their favor on all claims brought against them.

II.    STANDARD OF REVIEW

               Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A factual dispute is material when “it might affect the outcome of the suit

under governing law,” and genuine when “the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The moving party has the initial burden of informing the court of the basis for the

motion and identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986). There is no

genuine issue as to any material fact if the non-moving party “fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Id. at 322-23.

               To defeat summary judgment, however, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts.” Matsushita



                                                     5
Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The non-moving party

must oppose the motion and, in doing so, may not rest upon the mere allegations or denials of his

pleadings. His response . . . must set forth specific facts showing that there is a genuine issue for

trial. Bare assertions, conclusory allegations, or suspicions will not suffice.” D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268-69 (3d Cir. 2014) (internal citations and quotations

omitted). A mere “scintilla of evidence . . . will be insufficient; there must be evidence on which

the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

               In considering a motion for summary judgment, the evidence must be considered

in the light most favorable to the non-moving party, and all inferences must be drawn in that

party’s favor. Celotex Corp., 477 U.S. at 322. However, if “the evidence [offered by the non-

moving party] is merely colorable or is not significantly probative, summary judgment may be

granted.” Anderson, 477 U.S. at 249-50.

III.   DISCUSSION

               Plaintiff’s claims against defendants SDP and Holmes are based on alleged

violations under 42 U.S.C. § 1983. Section 1983 provides that persons acting under color of

state law may be found liable if they deprive an individual of “any rights, privileges, or

immunities secured by the Constitution and laws” of the United States. See 42 U.S.C. § 1983;

West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 does not confer substantive rights, but

rather “provides a method for vindicating federal rights elsewhere conferred.” Hildebrand v.

Allegheny Cnty., 757 F.3d 99, 104 (3d Cir. 2014) (citing Albright v. Oliver, 510 U.S. 266, 271

(1994)) (internal quotation marks and citations omitted), cert. denied, 135 S. Ct. 1398 (2015).

“The first step in evaluating a section 1983 claim is to identify the exact contours of the

underlying right said to have been violated and to determine whether the plaintiff has alleged a



                                                  6
deprivation of a constitutional right at all.” Chavarriaga v. New Jersey Dep’t of Corr., 806 F.3d

210, 222 (3d Cir. 2015) (internal citations and quotations omitted). A plaintiff must then

demonstrate a defendant’s personal involvement in the alleged wrongs but cannot predicate

defendants’ liability on a respondeat superior theory. Id. at 222-23 (citing Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988) and Parratt v. Taylor, 451 U.S. 527, 537 n.3 (1981)).

               With respect to the claims raised against defendant SDP, the term “person”

includes municipalities. Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690 (1978).

See also Chambers ex rel. Chambers v. Sch. Dist. of Phila. Bd. of Educ., 587 F.3d 176, 194 (3d

Cir. 2009) (using Monell standard to evaluate claims against the School District of Philadelphia).

Because a municipality may not be held liable under a theory of respondeat superior, there must

be an “execution of a government’s policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that

the government as an entity is responsible under § 1983.” Monell, 436 U.S. at 691, 694.

       A.      Count II – Use of Excessive Force

               In Counts I and II of the Amended Complaint, plaintiff presents claims based on

an alleged use of excessive force by SPO Smith during the incident on April 16, 2015. The

Supreme Court has held that all claims alleging the use of excessive force in the context of an

arrest, investigatory stop, or seizure must be “analyzed under the Fourth Amendment and its

‘reasonableness’ standard.” Graham v. Connor, 490 U.S. 386, 395 (1989); see Rivas v. City of

Passaic, 365 F.3d 181, 198 (3d Cir. 2004). To prevail on a Fourth Amendment excessive force

claim, “a plaintiff must show that a seizure occurred and that it was unreasonable under the

circumstances.” Lamont v. New Jersey, 637 F.3d 177, 182-83 (3d Cir. 2011). “A ‘seizure’

triggering the Fourth Amendment’s protections occurs only when the government actors have,



                                                  7
‘by means of physical force or show of authority . . . in some way restrained the liberty of a

citizen.’” Graham, 490 U.S. at 395 n.10 (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)).3


3
        In the parties’ summary judgment submissions, the parties dispute which standard should
be applied to plaintiff’s excessive force claim. In deciding whether the challenged conduct
constitutes excessive force, plaintiff’s claim is appropriately analyzed under the Fourth
Amendment’s objective reasonableness standard, rather than the Fourteenth Amendment’s
“shocks the conscience” standard articulated in Gottlieb v. Laurel Highlands Sch. Dist., 272 F.3d
168 (3d Cir. 2001). See Graham, 490 U.S. 386 (articulating objective reasonableness standard);
see also Zorbah v. Sch. Dist. of Phila., 2014 WL 535242, at *3-4 (E.D. Pa. Feb. 10, 2014)
(applying reasonableness standard). In Gottlieb, the Third Circuit applied the Fourteenth
Amendment’s “shocks the conscience standard to federal claims alleging the use of excessive
force by public school officials.” 272 F.3d at 172. In reaching its conclusion, the court
considered the excessive force claim of a disruptive student who was pushed into a doorjamb by
a principal of the school. The court first considered whether the claim should be analyzed under
the reasonableness standard of the Fourth Amendment or the shocks the conscience standard of
the Fourteenth Amendment. Id. at 171. The court stated:
        The Fourth Amendment's prohibition against unreasonable seizures, . . . , does not
        properly cover Gottlieb's alleged injury. Courts have recognized that public schools are
        in a “unique constitutional position,” because “[o]nce under the control of the school,
        students' movement and location are subject to the ordering and direction of teachers and
        administrators.” Wallace by Wallace v. Batavia Sch. Dist. 101, 68 F.3d 1010, 1013 (7th
        Cir. 1995); see also Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 655, 115 S.Ct. 2386,
        2392, 132 L.Ed.2d 564 (1995) (students are lawfully subject to a level of restraint that
        would be unacceptable if “exercised over free adults.”). The Fourth Amendment’s
        “principal concern . . . is with intrusions on privacy,” and therefore when the infraction
        deals not “with the initial decision to detain an accused and the curtailment of liberty that
        such a decision necessarily entails, but rather with the conditions of ongoing custody
        following such curtailment of liberty,” then the claim invokes principles of substantive
        due process. Ingraham, 430 U.S. at 674, 97 S. Ct. at 1401 (citation omitted).
Id. at 171-72. The court reasoned that the plaintiff did not experience the type of detention or
physical restraint that we require to effectuate a seizure because the momentary use of physical
force by a teacher in reaction to a disruptive or unruly student does not effect a seizure of the
student under the Fourth Amendment. Id. (internal quotations omitted).
        A concept central to the Gottlieb court’s analysis, that the plaintiff was under the control
of the school at the time of the incident, is inapposite to the case at bar. That is, the facts of the
present case differ greatly from those of Gottlieb. At the time of the April 16, 2015 incident,
plaintiff was a student at Kensington Business High School and defendant Smith was an SPO
assigned to another SDP school, Kensington Health Sciences Academy. See SDP Mot., Ex. A,
¶¶ 1, 3; Smith Dep. at 17:17-20, 54:1-4; Doc. 44, Ex. A (hereinafter “Pl. Dep.”) at 68:3-18. The
schools are located approximately one block away from each other and the incident took place at
dismissal on the sidewalk across the street from Kensington Health Sciences Academy. See Pl.
Dep. at 61:16-19. Thus, the incident transpired after plaintiff left his school for the day and did
not even occur at the school at which plaintiff was a student. In contrast to the plaintiff in
Gottlieb, the plaintiff in the present case was not under the control of his school at the time of the

                                                  8
               With respect to the claim presented in Count II, plaintiff alleges that defendant

SDP’s and defendant Holmes’ “encouragement, toleration, ratification, and/or deliberate

indifference to prior violations committed by School District Police Officers and their

subsequent failure to sanction, discipline, and otherwise address violations of their polices is a

direct and proximate cause of Officer Smith’s use of excessive force upon Plaintiff.” (Am.

Compl. at ¶ 47.) Plaintiff’s Count II claim, presented against defendants SDP and Holmes, fails

for several reasons.

               1.      Defendant SDP

               The Third Circuit has explained Monell liability as follows:

               Based on the Supreme Court’s reasoning in the landmark Monell case, courts
               have recognized a “two-path track to municipal liability under § 1983, depending
               on whether the allegation is based on municipal policy or custom.” [Beck v. City
               of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)].

                       Policy is made when a “decisionmaker possess[ing] final authority to
                       establish municipal policy with respect to the action” issues an official
                       proclamation, policy, or edict. A course of conduct is considered to be a
                       “custom” when, though not authorized by law, “such practices of state
                       officials [are] so permanent and well-settled” as to virtually constitute law.

               [Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990)] (citations
               omitted) (alterations in original). “Custom . . . may also be established by
               evidence of knowledge and acquiescence.” Beck, 89 F.3d at 971.

               An official has policymaking authority for Monell purposes when the official is
               responsible as a matter of state law for making policy in the particular area of
               county business in question, and the official’s authority to make policy in that
               area is final and unreviewable. Hill v. Borough of Kutztown, 455 F.3d 225, 245-
               46 (3d Cir. 2006).

incident. As a result, plaintiff here experienced the type of detention or physical restraint is that
is required to effectuate a seizure. See, e.g., Salyer v. Hollidaysburg Area Sch. Dist., 2018 WL
3579838, at *11 (W.D. Pa. July 25, 2018) (“[S]eizures in the public school context [are]
governed by the reasonableness standard.”) (quoting Shuman ex rel. Shertzer v. Penn Manor
Sch. Dist., 422 F.3d 141, 148 (3d Cir. 2005)). See also Geist v. Ammary, 40 F. Supp. 3d 467,
475-76 (E.D. Pa. 2017) (using reasonableness standard to analyze student’s Fourth Amendment
excessive force claim against police officer employed by the Allentown Police Department who
was assigned as a School Resource Officer).

                                                  9
Mulholland v. Gov’t Cty. of Berks, Pa., 706 F.3d 227, 237-38 (3d Cir. 2013). “[A] policy or

custom may also exist where ‘the policymaker has failed to act affirmatively at all, though the

need to take some action to control the agents of the government is so obvious, and the

inadequacy of existing practice so likely to result in the violation of constitutional rights, that the

policymaker can reasonably be said to have been deliberately indifferent to the need.” Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (internal quotations omitted)

(citing Bd. of Cty. Comm’rs of Bryan Cty., Oklahoma v. Brown, 520 U.S. 397, 417-18 (1997)

(hereinafter “Bryan County”)). “Once a § 1983 plaintiff identifies a municipal policy or custom,

he must ‘demonstrate that, through its deliberate conduct, the municipality was the moving force

behind the injury alleged.’” Berg v. Cty. of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000)

(quoting Bryan County, 520 U.S. at 404). “If the policy or custom does not facially violate

federal law, causation can be established only by demonstrating that the municipal action was

taken with deliberate indifference as to its known or obvious consequences. A showing of

simple or even heightened negligence will not suffice.” Id. (internal citations, quotations and

alterations omitted).

               The court construes plaintiff’s Count II claim against defendant SDP as alleging

that defendant SDP had a custom of tolerating or otherwise failing to address prior claims of

excessive force against SPOs, and this custom led SPO Smith to believe that his conduct with

regard to plaintiff was acceptable. See Am. Compl. at ¶¶ 44-50. However, the evidence does

not support this claim.

               First, it cannot be said that defendant SDP has a “custom” of tolerating the use of

excessive force that is so “well-settled” as to virtually constitute law. That is, the SDP takes

affirmative steps to educate SPOs on the use of excessive force and investigate claims of the use


                                                  10
of excessive force by SPOs. The evidence shows that defendant SDP has an excessive force

policy, its officers receive initial training in the policy upon commencement of employment, and

receive additional training in the use of force, inter alia. See Doc. 44, Ex. D (hereinafter “Farr

Dep.”) at 41:7-42:2, 75:24-76:10, 77:4-79:3. In addition, defendant SDP investigates claims of

the use of excessive force and other claims of impropriety against SPOs. See Lee Dep. at 42:24-

45:3, 65:20-68:10. If it is determined that inappropriate conduct occurred during the course of

an investigation, an SPO is recommended for discipline. The final determination of what

discipline is appropriate is handled by an independent hearing officer after fact-finding hearing

on the issue. See id.

               Additionally, plaintiff has not demonstrated that a municipal action was taken

with deliberate indifference to its known or obvious consequences. “‘[D]eliberate indifference’

is a stringent standard of fault, requiring proof that a municipal actor disregarded a known or

obvious consequence of his action.” Thomas v. Cumberland Cty., 749 F.3d 217, 223 (3d Cir.

2014) (citing Bryan County, 520 U.S. at 410). “Ordinarily, ‘[a] pattern of similar constitutional

violations is necessary to demonstrate deliberate indifference.’” Id. (quoting Connick v.

Thompson, 563 U.S. 51, 62 (2011)). See also Carswell v. Borough of Homestead, 381 F.3d

235, 244 (3d Cir. 2004) (“Demonstrating deliberate indifference ‘typically requires proof of a

pattern of underlying constitutional violations.’”). Here, plaintiff has not made such a showing.

In support of its motion, defendant SDP listed eleven allegations of excessive force in the prior

five-year period. See SDP Mot., Ex. I. Of the eleven allegations of excessive force listed by

defendant SDP, two were determined to be unsubstantiated, five were determined to be

unfounded, three resulted in a warning, and one resulted in the termination of employment. See

id. Plaintiff has presented evidence of two additional investigations of excessive force which



                                                 11
were not included in defendant SDP’s list of investigations. In one instance, after investigation,

it was determined that the SPO responded appropriately and the student was arrested and charged

with aggravated simple assault and simple assault. See Doc. 44, Ex. V. With respect to the other

incident raised by plaintiff, after investigation, it was determined that the SPO used the amount

of force reasonably necessary. See Doc. 44, Ex. W. Thus, of the investigations cited by both

defendant SDP and plaintiff, while three SPOs were warned, only one allegation resulted in a

finding that the SPO used excessive force. Moreover, the evidence merely demonstrates that

defendant SDP has received allegations of excessive force and that it investigated such

complaints. It does not show repeated constitutional violations. See Brown v. New Hanover

Twp. Police Dep’t, 2008 WL 4306760, at *15 (E.D. Pa. Sept. 19, 2008) (granting summary

judgment on Monell “custom” claim because “[r]ather than simply reciting a number of

complaints or offenses, a Plaintiff must show why those prior incidents deserved discipline and

how the misconduct in those situations was similar to the present one”).

               Additionally, plaintiff cannot point to a similar pattern of conduct by SPO Smith.

See Beck v. City of Pittsburgh, 89 F.3d 966, 9784 (3d Cir. 1996) (finding that five excessive

force complaints in five years against one officer were in a narrow period of time and of similar

nature, such that a reasonable jury could have inferred that the Chief of Police knew, or should

have known, of the officer’s propensity for violence when making arrests.). Although a claim of

excessive force was raised against SPO Smith one month after the April 16, 2015 incident, prior

to the April 16, 2015 incident, SPO Smith had no claims raised against him. See Smith Dep. at

96:18-112:1; Doc. 44, Ex. L.

               Moreover, defendant SDP cannot be liable under § 1983 unless the purported

custom is the “moving force” behind the constitutional violation. See City of Canton, 489 U.S.



                                                12
at 390. Plaintiff has not presented evidence that demonstrates a link between the purported

custom of tolerance of the use of excessive force by defendant SDP and the action taken by SPO

Smith. When asked whether he was aware, before April 16, 2015, of any other SPOs being

disciplined for the use of excessive force, or for any other behaviors, SPO Smith indicated that

he was not aware of any such discipline, indicating, “I wouldn’t be in a position to know that.”

See Smith Dep. at 112:10-22. He also confirmed that he had not heard any rumors or talk to that

effect. Id. at 112:23-25. In addition, SPO Smith acknowledged that he had never witnessed any

SPOs using excessive force. Id. at 112:14-16. When asked whether he was aware of any SPOs

being fired for any type of disciplinary reasons, he replied, “[n]o, I wouldn’t be knowledgeable

about that” and “I’m not privy to that information.” Id. at 113:1-5. This evidence demonstrates

that SPO Smith was not aware of the purported custom of tolerance of the use of excessive force

by other SPOs, as he testified that he was not aware of other instances of the use of excessive

force and that he “would not be in a position to know” if other SPOs were disciplined. Thus,

evidence does not support plaintiff’s claim that the School District had a custom of tolerating the

use of excessive force which was the moving force behind SPO Smith’s actions on April 16,

2015.

               In the absence of such evidence, plaintiff relies on conjecture in support of his

Count II claim. No reasonable jury could find based on the evidence before the court that there

was a deliberately indifferent custom of tolerating the use of excessive force by SPOs that caused

SPO Smith to use excessive force upon plaintiff on April 16, 2015. Thus, summary judgment is

appropriate on plaintiff’s Count II claim against defendant SDP.




                                                13
               2.      Defendant Holmes

               Defendant Holmes contends that he is entitled to summary judgment on all claims

raised against him because he lacks personal involvement in the alleged wrongs, and there are no

factual allegations against him establishing his personal involvement. (Holmes Mot. at 6-8.) As

defendant Holmes points out, plaintiff’s claims against him are rooted in a supervisory liability

theory. See id. at 4. In considering a motion to dismiss, the Honorable Mitchell S. Goldberg

recently provided a succinct explanation of this theory of liability:

               The mere fact, without more, that a defendant holds a supervisory position is
               insufficient to prove a cause of action because § 1983 does not support civil rights
               claims based upon a theory of respondeat superior. Durmer v. O’Carroll, 991
               F.2d 64, 69 n.14 (3d Cir. 1993). Rather, § 1983 liability against a state official in
               his individual capacity must be premised on one of two theories. First, an
               individual supervisor may be liable on grounds of personal involvement. See
               Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (citing Rode v. Dellarciprete,
               845 F.2d 1195, 1207 (3d Cir. 1988) (“A defendant in a civil rights action must
               have personal involvement in the alleged wrongs.”)). “Personal involvement can
               be shown through allegations of personal direction or of actual knowledge or
               acquiescence. Rode, 845 F.2d at 1207; see also C.H. ex rel. Z.H. v. Oliva, 226
               F.3d 198, 201 (3d Cir. 2000) (“It is, of course, well established that a defendant in
               a civil rights case cannot be held responsible for a constitutional violation which
               he or she neither participated in nor approved.”). Such allegations “must be made
               with appropriate particularity,” meaning that a plain allegation that a defendant
               had responsibility for supervising other defendants is insufficient. Rode, 845 F.2d
               at 1207.

               Alternatively, “individual defendants who are policymakers may be liable under §
               1983 if it is shown that such defendants, ‘with deliberate indifference to the
               consequences, established and maintained a policy, practice or custom which
               directly caused [the] constitutional harm.’” A.M. ex rel. J.M.K. v. Luzerne Cty.
               Juvenile Detention Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (quoting Stoneking v.
               Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir. 1989)). “A policymaker is
               an official with ‘final, unreviewable discretion to make a decision or take an
               action.’” Gelpi v. City of Phila., 183 F. Supp. 3d 684, 689 (E.D. Pa. 2016)
               (quoting Andrews v. City of Phila., 895 F.2d 1469, 1481 (3d Cir. 1990)).

Jones v. Williams, 2019 WL 934955, at *2 (E.D. Pa. Feb. 25, 2019).




                                                 14
                Plaintiff has not established a claim against defendant Holmes under the first

theory of supervisory liability with respect to Count II. Defendant Holmes would be liable to

plaintiff pursuant to this theory if “he participated in violating the plaintiff’s rights, directed

others to violate them, or as the person in charge, had knowledge and acquiesced in his

subordinates’ violations.” See Santiago v. Warminster Twp., 629 F. 3d 121, 129 (3d Cir. 2010).

In Parkell v. Danberg, the Third Circuit noted that if the defendant knew about the alleged

unreasonable search practices and had the authority to change them, but chose not to, “that might

constitute supervisory involvement in violating” the plaintiff’s rights. 833 F.3d 313, 331 (3d Cir.

2016) (citing Santiago, 629 F.3d at 129 n.5). The court further noted that “we do not believe that

an official is ‘enforcing,’ ‘maintaining,’ or ‘acquiescing in’ a policy merely because the official

passively permits his subordinates to implement a policy that was set by someone else and is

beyond the official’s authority to change.” Id.

                Plaintiff has not offered any evidence that demonstrates that defendant Holmes

participated in the alleged use of excessive force on plaintiff, directed others to use excessive

force on plaintiff, or had knowledge and acquiesced in his subordinates’ use of excessive force

on plaintiff. Indeed, defendant Holmes did not directly supervise SPO Smith, SPO Smith never

directly reported to defendant Holmes, and defendant Holmes was not present on the date of the

April 2015 incident. See Smith Dep. at 19:17-30; 82:13-83:15; 119:4-11, 23-25. Compare

Brackbill v. Ruff, 2018 WL 2322014, at *7 (M.D. Pa. May 22, 2018) (finding plaintiff

sufficiently pled a claim of supervisory liability where plaintiff alleged that the defendant was a

field supervisor, was present at the scene of the incident, was informed of the situation and spoke

directly with the plaintiff regarding his version of the events, participated in the decision to

arrest, and knowingly permitted his subordinate to make the allegedly unlawful arrest, thereby



                                                   15
ratifying the unlawful conduct), with Hicks v. Camden Cty., 2017 WL 68620, at *3 (D.N.J. Jan.

6, 2017) (dismissing claim that alleged supervisory liability on the basis that the allegation that

“they failed to adequately track excessive force complaints does not establish personal

involvement or actual knowledge of an acquiescence [in the alleged excessive force]”).

               With respect to the second theory of supervisory liability, plaintiff’s Count II

claim against defendant Holmes also fails. “To establish a claim against a policymaker under §

1983 a plaintiff must allege and prove that the official established or enforced policies and

practices directly causing the constitutional violation.” Parkell, 833 F.3d at 331 (internal

quotations and citations omitted). See also Chavarriaga, 806 F.3d at 223 (same). In Parkell, the

plaintiff alleged that the prison’s policy of thrice-daily visual body-cavity searches while he was

in isolation violated his Fourth Amendment rights. 833 F.3d at 323. With respect to the

plaintiff’s Fourth Amendment claim against the Delaware Department of Corrections

Commissioner, the court found the claim to be reliant on improper respondeat superior liability.

Id. at 331. The court reasoned that the plaintiff did not point to any evidence showing where the

search policy, practice, or custom came from, and the Commissioner did not acknowledge any

involvement in establishing or enforcing any specific policies, or even an awareness that the

searches were occurring. Id.4


4
        Similarly, in Chavarriaga, the Third Circuit upheld the district court’s order granting
summary judgment on the plaintiff’s claims regarding policymaking liability against former New
Jersey Attorney General Jeffery S. Chiesa and New Jersey Commissioner of Corrections Gary
M. Lanigan. 806 F.3d at 217-18. The court reasoned that the plaintiff’s primary allegations
were that the prison personnel deprived her of potable water at the New Jersey state prison for
several days on two separate occasions, subjected her to an impermissible manual body cavity
search, denied her clothing on two separate occasions, and denied her supplies and medications
during her confinement. Id. at 223. But the court noted, however, that the appellant did not
allege in her Complaint that the persons directly involved in this treatment or the other treatment
of which she complained were implementing policies that defendants Chiesa or Lanigan had
promulgated or were following existing practices that they countenanced likely to result in the
violation of inmates’ constitutional rights. Id. Thus, she did not allege that defendants Chiesa or

                                                 16
               Here, defendant Holmes testified that his “duties were to oversee operations for

the Philadelphia School District’s Police Department” which entailed “supervising several

subordinate commanders” and “[o]verseeing the daily operations of those commanders, ensuring

the mission, so to speak, of the school police was carried out.” See Doc. 44, Ex. E (hereinafter

“Holmes Dep.”) at 27:20-21, 28:4-9. However, defendant Holmes also testified that he did not

have “final say over the implementation of policy,” had no direct authority over disciplining

SPOs, had no direct authority to hire or fire SPOs, and that while he made recommendations to

the executive director of school safety and the director of school police operations, there were no

negative consequences to his subordinates if those recommendations were not followed. See

Holmes Dep. at 131:16-132:20. Even if defendant Holmes could be deemed a policymaker,

however, plaintiff has proffered no evidence that defendant Holmes established or maintained a

policy which directly caused the use of excessive force on plaintiff.5



Lanigan established policies to deny potable water to inmates, to subject inmates to excessively
intrusive body cavity searches, or to subject inmates to the other treatment of which she
complains. Id. The court held, therefore, that neither Chiesa nor Lanigan could be held
responsible on a policymaker theory of liability for the alleged violations of the appellant’s
constitutional rights with respect to the denial of water, the body cavity search, or other treatment
of which she complained. Id.
5
        Moreover, the court reiterates that plaintiff must establish that the policymaker “with
deliberate indifference to the consequences, established and maintained a policy, practice or
custom which directly caused [the] constitutional harm.” See A.M. ex rel. J.M.K., 372 F.3d at
586. Plaintiff simply has presented no evidence to demonstrate that defendant Holmes acted
with deliberate indifference in establishing or maintaining such a policy, practice or custom. In
Summers v. Comm’r Charles Ramsey, the plaintiff argued that within the Philadelphia Police
Department, there is a widespread custom or practice of using excessive force when making
arrests. 2016 WL 7188616, at *9-10 (E.D. Pa. Dec. 12, 2016), aff’d, 705 F. App’x 92 (3d Cir
2017). In granting defendant’s motion for summary judgment, the court noted that the plaintiff
had failed to produce any evidence that Commissioner Ramsey was aware of the alleged
widespread practice or custom. Id. at *9. The court also noted that the plaintiff failed to set forth
facts that show that Commissioner Ramsey was deliberately indifferent to the constitutional
rights of citizens. Id.


                                                 17
                To the extent that plaintiff attempts to establish supervisory liability by showing

that defendant Holmes maintained a custom of tolerating past or ongoing constitutional

violations, plaintiff’s claim fails for the reasons articulated supra with respect to the Monell

claim presented against defendant SDP. The evidence does not demonstrate that defendant

Holmes maintained a deliberately indifferent custom of tolerating the use of excessive force by

SPOs that caused SPO Smith to use excessive force upon plaintiff on April 16, 2015. Rather,

plaintiff’s assertions with regard to liability by defendant Holmes on a policymaker theory of

liability are merely conclusory. See, e.g., Korth v. Hoover, 190 F. Supp. 3d 394, 404-06 (M.D.

Pa. 2016) (dismissing claim because plaintiff’s allegations of supervisory liability were

conclusory); see also Jerri v. Harran, 2013 WL 4401435, at *1-4 (E.D. Pa. Aug. 16, 2013)

(finding plaintiffs’ allegations of “knowledge and acquiescence” were “very general and fail[ed]

to show any specific knowledge or conduct” such that plaintiffs’ allegations were insufficient to

establish supervisory liability).

                Thus, summary judgment is appropriate on plaintiff’s Count II claim against

defendant Holmes.6


6
         To the extent plaintiff’s allegations against defendants SDP and Holmes in Count II can
be construed as a failure to supervise or discipline, such claim will be considered infra with
respect to Count V of plaintiff’s Amended Complaint. “Failure to” claims, failure to train,
failure to discipline, or, failure to supervise are generally considered a subcategory of policy or
practice liability. Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), cert.
granted, judgment rev’d on other grounds sub nom. Taylor v. Barkes, 135 S. Ct. 2042 (2015).

        Furthermore, plaintiff has failed to state a plausible excessive force claim under the
Fourteenth Amendment as a due process violation. When alleged wrongful conduct is governed
by a specific amendment, as is the case for plaintiff’s excessive force claim, a Fourteenth
Amendment due process analysis is inappropriate. Berg, 219 F.3d at 268. See also Craddock v.
Borough, 2015 WL 1854685, at *6 (E.D. Pa. Apr. 22, 2015) (excessive force claim to be
analyzed under Fourteenth Amendment’s substantive due process clause which protects against
arbitrary government action rather than Fourth Amendment because the alleged constitutional
violation did not cause the plaintiff to be seized). Thus, plaintiff’s excessive force claim under
the Fourteenth Amendment as a stand-alone claim will be dismissed with prejudice.

                                                 18
       B.      Count IV - Procedural Due Process

               In Count III of the Amended Complaint, plaintiff contends that “Officer Smith

gave false statements to Philadelphia Police about Plaintiff in which he alleges that he was

breaking up a fight when Plaintiff approached him from behind, grabbed him, and punched him

in the head. Officer Smith’s statement was placed in a Police Complaint or Incident Report filed

against Plaintiff.” (Am. Compl. at ¶ 52.) Plaintiff claims that he was deprived of his right to due

process of law through “the initiation of a criminal Complaint against him based on false

statements and/or the issuance of a warrant and/or some criminal adjudication.” Id. at ¶ 53. In

Count IV of the Amended Complaint, plaintiff alleges that his right to due process under the

Fourteenth Amendment was violated by “Defendants School District and Director Holmes’

encouragement, toleration, ratification, and/or deliberate indifference to prior violations

committed by School District Police Officers and their subsequent failure to sanction, discipline,

and otherwise address violations of their policies is a direct and proximate cause of Officer

Smith’s initiation of criminal process against Plaintiff based upon false statements.” Id. at ¶¶ 58,

60.

               In response to the summary judgment motions of defendant SDP and defendant

Holmes on Count IV, plaintiff avers that the evidence shows that SPO Smith submitted a false

police report stating that plaintiff struck him twice in the head. See Doc. 44, Exs. H and I.

Plaintiff contends that the video of the incident reflects that plaintiff did not strike SPO Smith in

the head and SPO Smith has since acknowledged that plaintiff did not strike him in the head.

See Smith Dep. at 63:19-64:1, 85:9-12. Plaintiff states that SPO Smith’s false report led to a

Philadelphia Police investigation of an assault of a teacher in a public school. See Smith Dep. at

65:2-19; Doc. 44, Ex. J. Plaintiff posits that the initiation of this criminal process against him



                                                 19
has deprived him of the freedom of life, liberty and property guaranteed by the Constitution

because he does not know if the police will arrest him one day and he is not able to move freely

for fear of arrest. See Pl. Dep. at 96:7-24.

               In Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir. 2014), the Third Circuit

recognized a stand-alone procedural due process claim for fabrication of evidence, holding that if

a defendant has been convicted at a trial at which the prosecution has used fabricated evidence,

the defendant has a stand-alone claim under § 1983 based on the Fourteenth Amendment if there

is a reasonable likelihood that, without the use of that evidence, the defendant would not have

been convicted. The Halsey court cautioned, “testimony that is incorrect or simply disputed

should not be treated as fabricated merely because it turns out to have been wrong. Therefore,

for example, a witness’s misidentification should not be regarded as a fabrication in the absence

of persuasive evidence supporting a conclusion that the proponents of the evidence were aware

that the identification was incorrect, and thus, in effect, offered the evidence in bad faith.

Accordingly, we expect that it will be an unusual case in which a police officer cannot obtain a

summary judgment in a civil action charging him with having fabricated evidence used in an

earlier criminal case.” Id. at 295.

               Subsequently, the Third Circuit determined that an acquitted criminal defendant

may have a stand-alone fabricated evidence claim against state actors under the Fourteenth

Amendment’s due process clause if “there is a reasonable likelihood that, absent that fabricated

evidence, the defendant would not have been criminally charged.” Black v. Montgomery Cty.,

835 F.3d 358, 371 (3d Cir. 2016), cert. denied sub nom. Pomponio v. Black, 137 S. Ct. 2093

(2017). To meet the “reasonable likelihood” standard, the plaintiff must draw a “meaningful




                                                  20
connection” between his due process injury and the use of fabricated evidence against him. Id. at

372 (citing Halsey, 750 F.3d at 294 n.19).

               As set forth in Count IV of the Amended Complaint, plaintiff has presented this

claim as a Monell claim against defendant SDP and a supervisory liability claim against

defendant Holmes. Plaintiff’s fabrication of evidence claim fails for the same reasons as those

set forth above with respect to the claims presented in Count II. That is, with respect to the

Monell claim against defendant SDP, plaintiff simply has failed to present sufficient evidence of

a School District policy or custom of encouraging, tolerating, or ratifying prior instances of

fabrication of evidence by SPOs. Additionally, plaintiff has not offered any evidence that

demonstrates that defendant Holmes participated in the alleged fabrication of evidence, directed

others to fabricate evidence, or had knowledge and acquiesced in his subordinate’s fabrication of

evidence.

               Furthermore, even assuming that plaintiff has demonstrated the other elements of

a Monell claim or a supervisory liability claim based on his Count IV allegations, plaintiff has

adduced no evidence that with deliberate indifference to the consequences, defendants

established and maintained a policy, practice or custom which directly caused SPO Smith to

fabricate evidence. Indeed, as defendant SDP points out, SPO Smith’s training records

demonstrate that SPO Smith took a four hour class on report writing. See Doc. 44, Ex. C. This

class is described as: “This block of instructions is to teach students the mechanics of writing an

in-depth report and to stress upon them how vitally important it is for it to be accurate.” Id.

Thus, plaintiff’s Count IV claims against defendant SDP and defendant Holmes cannot survive

summary judgment. See Boseman v. Upper Providence Twp., 680 F. App’x 65, 70 (3d Cir.




                                                 21
2017) (not precedential) (affirming dismissal of Monell claim because plaintiff’s conclusory

allegations “do not meet the standards we have set for a fabrication-of-evidence claim”).

       C.      Count V – Failure to Train, Screen, and Supervise

               In Count V of the Amended Complaint, plaintiff contends that his injuries and

damages were caused by the actions of SPO Smith which resulted from defendant SDP’s and

defendant Holmes’ “encouragement, toleration, ratification, and/or deliberate indifference to the

patterns, practices and customs and/or to the need for the implementation of some, more or

different training, supervision, investigation and/or discipline” in the use of force. (Am. Compl.

at ¶¶ 64, 65.) Plaintiff further avers that defendant SDP and defendant Holmes failed to

adequately screen SPO Smith prior to commissioning him as an SPO. Id. at ¶ 67. In addition,

plaintiff contends that defendant SDP and defendant Holmes “failed to properly sanction or

discipline officers who are aware of and subsequently conceal and/or aid and abet violations of

constitutional rights of citizens” by other SPOs, which failures caused and encouraged SPOs,

including SPO Smith, to violate the rights of citizens such as plaintiff. Id. at ¶ 68. The court

construes Count V of the Amended Complaint as asserting a failure to train claim, a failure to

screen claim, and a failure to supervise claim.

               1.      Failure to Train

               As noted supra, “failure to” claims, failure to train, failure to discipline, or, failure

to supervise are generally considered a subcategory of policy or practice liability. Barkes, 766

F.3d at 316. The Supreme Court has cautioned, however, that “[a] municipality’s culpability for

a deprivation of rights is at its most tenuous where a claim turns on a failure to train.” Connick,

563 U.S. at 61 (citing Oklahoma City v. Tuttle, 471 U.S. 808, 822-23 (1985) (plurality opinion)




                                                  22
(stating a “‘policy’ of ‘inadequate training’” is “far more nebulous, and a good deal further

removed from the constitutional violation, than was the policy in Monell.”)).

               The Third Circuit explained the “failure to train” theory of liability as follows:

               A plaintiff seeking to hold a municipality liable under section 1983 must
               demonstrate that the violation of rights was caused by the municipality’s policy or
               custom. [Monell, 436 U.S. at 690-91.] Liability is imposed “when the policy or
               custom itself violates the Constitution or when the policy or custom, while not
               unconstitutional itself, is the ‘moving force’ behind the constitutional tort of one
               of its employees.” Colburn v. Upper Darby Twp., 946 F.2d 1017, 1027 (3d Cir.
               1991) (quoting Polk Cnty. v. Dodson, 454 U.S. 312, 326, 102 S. Ct. 445, 70
               L.Ed.2d 509 (1981)).

               Where the policy “concerns a failure to train or supervise municipal employees,
               liability under section 1983 requires a showing that the failure amounts to
               ‘deliberate indifference’ to the rights of persons with whom those employees will
               come into contact.” Carter v. City of Phila., 181 F.3d 339, 357 (3d Cir. 1999)
               (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 103
               L.Ed.2d 412 (1989) (“Canton”)). Additionally, “the identified deficiency in a
               city’s training program must be closely related to the ultimate injury;” or in other
               words, “the deficiency in training [must have] actually caused” the constitutional
               violation. Canton, 489 U.S. at 391, 109 S. Ct. 1197.

Thomas, 749 F.3d at 223-24.

               Courts have repeatedly stressed that “deliberate indifference” is a “stringent

standard of fault.” The Thomas court stated:

               “’[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a
               municipal actor disregarded a known or obvious consequence of his action.”
               [Bryan County, 520 U.S. at 410]. Ordinarily, “[a] pattern of similar constitutional
               violations by untrained employees” is necessary “to demonstrate deliberate
               indifference for purposes of failure to train.” Connick v. Thompson, _ U.S. _, _,
               131 S. Ct. 1350, 1360, 179 L.Ed.2d 417 (2011). “Without notice that a course of
               training is deficient in a particular respect, decisionmakers can hardly be said to
               have deliberately chosen a training program that will cause violations of
               constitutional rights.” Id. A pattern of violations puts municipal decisionmakers
               on notice that a new program is necessary, and “[t]heir continued adherence to an
               approach that they know or should know has failed to prevent tortious conduct by
               employees may establish the conscious disregard for the consequences of their
               action - the ‘deliberate indifference’ - necessary to trigger municipal liability.”
               [Bryan County, 520 U.S. at 407].



                                                23
Id. at 223-24. The Third Circuit recently noted that while Monell requires a plaintiff to allege

that a local government’s policy or custom inflicted the injury, “[t]he pleading requirements are

different for failure to train claims because a plaintiff need not allege an unconstitutional policy.”

Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019). Instead, a plaintiff “must

demonstrate that a city’s failure to train its employees ‘reflects a deliberate or conscious

choice.’” Id.7

                 In addition to deliberate indifference, plaintiff must demonstrate causation.

“[T]he identified deficiency in a city’s training program must be closely related to the ultimate

injury,” meaning that the plaintiff must “prove that the deficiency in training actually caused [the

constitutional violation at issue].” Canton, 489 U.S. at 391. In Canton, the Court noted that “the

focus must be on adequacy of the training program in relation to the tasks the particular officers

must perform. That a particular officer may be unsatisfactorily trained will not alone suffice to

fasten liability on the city, for the officer’s shortcomings may have resulted from factors other

than a faulty training program.” 489 U.S. at 390-91. In addition, “a claim for failure to train

turns on the deficiency of the ‘program’ as a whole and its application ‘over time to multiple

7
        A plaintiff may also advance a single-incident theory of liability. As explained by the
Thomas court:
                 The Supreme Court posited in Canton that in certain situations, the need for
                 training “can be said to be ‘so obvious,’ that failure to do so could properly be
                 characterized as ‘deliberate indifference’ to constitutional rights” even without a
                 pattern of constitutional violations. The Court offered a hypothetical example of
                 this “single-incident” failure-to-train liability. Because “city policymakers know
                 to a moral certainty that their police officers will be required to arrest fleeing
                 felons,” if the city arms the officers with firearms, “the need to train officers in
                 the constitutional limitations on the use of deadly force” is “so obvious” that a
                 failure to provide such training could provide a basis for single-incident municipal
                 liability. Liability in single-incident cases depends on “[t]he likelihood that the
                 situation will recur and the predictability that an officer lacking specific tools to
                 handle that situation will violate citizens’ rights.”
Thomas, 749 F.3d at 223-24 (internal citations omitted). However, in the case at bar, plaintiff
alleges liability based on a custom of tolerating of past constitutional violations.


                                                  24
employees.’” Lawson v. City of Phila., 2018 WL 925012, at *3 (E.D. Pa. Feb. 16, 2018)

(quoting Bryan County, 520 U.S. at 407). The Canton Court also explained:

               It may be, for example, that an otherwise sound program has occasionally been
               negligently administered. Neither will it suffice to prove that an injury or
               accident could have been avoided if an officer had had better or more training,
               sufficient to equip him to avoid the particular injury-causing conduct. Such a
               claim could be made about almost any encounter resulting in injury, yet not
               condemn the adequacy of the program to enable officers to respond properly to
               the usual and recurring situations with which they must deal. And plainly,
               adequately trained officers occasionally make mistakes; the fact that they do says
               little about the training program or the legal basis for holding the city liable.

489 U.S. at 390-91. That is, a district court should impose liability only when “the training

should have been more thorough or comprehensive,” not “merely because municipal training

could have been more thorough or comprehensive.” Berrios v. City of Phila., 96 F. Supp. 3d

523, 536 (E.D. Pa. 2015) (internal citations omitted) (emphasis in original). In other words,

               [l]iability cannot rest only on a showing that the employees “could have been
               better trained or that additional training was available that would have reduced the
               overall risk of constitutional injury.” Colburn, 946 F.2d at 1029-30. Rather, the
               causation inquiry focuses on whether “the injury [could] have been avoided had
               the employee been trained under a program that was not deficient in the identified
               respect.” Canton, 489 U.S. at 391, 109 S. Ct. 1197.

Thomas, 749 F.3d at 226.

               The court construes plaintiff’s assertions in Count V as alleging a pattern of

excessive force violations by SPOs, defendant SDP failed to provide adequate training and re-

training in the use of force, such failure amounted to deliberate indifference to plaintiff’s Fourth

Amendment rights, and such failure directly caused plaintiff’s injuries. Plaintiff essentially

argues that SPO Smith’s training was inadequate because he received training on the use of force

on only two occasions before the April 16, 2015 incident – during his initial training with the

School District in 2004 and in 2013. See Pl.’s Resp. at 6 (citing Doc. 44, Ex. C (hereinafter

“Smith Training Records”). Plaintiff further avers that, despite missing training sessions on de-


                                                 25
escalation, SPO Smith was not disciplined nor forced to re-take the missed session. See id.8

Plaintiff also contends that other deficiencies exist in the SDP’s training program in that SPOs

who are found to have used excessive force are not re-trained and those responsible for training

were not given performance reviews to determine if trainings were being properly conducted.

See id. Here, plaintiff avers that before April 16, 2015, SPO Smith was not trained in the use of

controlled holds, was not trained in gaining control of his environment, was not trained in crowd

control, and “did not receive the proper training to handle the situation he was involved in on

April 16, 2015.” See Pl.’s Add’l Stmt. of Facts at ¶¶ 20-22, 26.

               However, plaintiff has not demonstrated that defendant SDP and defendant

Holmes9 communicated a message of approval to SPO Smith in the use of excessive force.10

Even assuming arguendo that he has, plaintiff has not demonstrated deliberate indifference on


8
       The court notes that while SPO Smith’s training record indicates that he was absent from
a de-escalation training session on May 17, 2011, he was present during a de-escalation training
session on November 8, 2011. See Smith Training Records at 660.

9
        Defendant Holmes testified that he did not directly train officers because “there was a
person who oversaw training and procured personnel to do the training and instruct the
personnel.” See Holmes Dep. at 28:13-21. Instead, defendant Holmes “ensure[d] that the
training comported with our mission and subtle nuances of policing a school population versus
policing the public at large.” Id. at 28:29:3-7.
10
        In Montgomery, the Third Circuit considered whether the plaintiff had demonstrated
knowledge of a prior pattern of similar incidents and circumstances under which the supervisor’s
actions or inaction could be found to have communicated a message of approval to the offending
subordinate.” 159 F.3d at 126. The court noted that the plaintiff’s failure to train, discipline or
control claim seemed to be based on the contention that the defendant police officer was never
trained not to sexually harass the female public and was not disciplined as a result of the incident
involving the plaintiff. Id. The court found, however, that the plaintiff pointed to no inadequacy
in the defendant officer’s police training program. Id. In addition, the court also noted that the
plaintiff failed to allege any action or inaction by the municipal defendants that could be
interpreted as encouraging the police officer’s offensive actions and finding that because the
plaintiff’s allegations did not implicate the type of deliberate indifference required for § 1983
municipal liability, the district court was correct in granting summary judgment in favor of the
municipal defendants. Id.


                                                26
the part of defendants. That is, plaintiff has failed to establish that a municipal actor disregarded

a known or obvious need for more or different training, and that the failure to implement such

additional or different training would likely result in the violation of constitutional rights. In

contrast, the evidence shows that the School District maintains Directives on a number of topics,

including, the use of handcuffs, the use of batons, legal authority, the use of pepper spray, School

Police training, and the Use of Force Continuum. See Doc. 44, Ex. M. In addition, Harriet Farr,

who retired in September 2014 from the position of training officer with the SDP, testified that

SPOs received training on topics such as the Use of Force Directive, de-escalation training,

conflict resolution, behavior management, and ethics. (Farr Dep. at 13:6-13, 35:3-6, 40:4-22,

44:14-19, 76:2-10, 77:9-15.)11 The School District determined the continuing education

requirements for SPOs and Ms. Farr developed the training program, extending the minimum

number of training hours if necessary to properly address the determined curriculum. Id. at

35:9-36:23. The School District provided training at the beginning of each school year and also

provided “in-service training throughout the year.” Id. at 41:12-21. Ms. Farr also provided one-

on-one training in issues such as de-escalation or conflict resolution if it was determined to be

necessary, after a complaint was filed against an SPO. Id. at 43:10-44:7. In addition, new

recruits received six weeks of training, which included use of force, de-escalation, conflict

resolution, and professionalism. Id. at 78:9-79:3. Although he only recalled receiving use of

force training as an initial recruit, SPO Smith’s training records indicate that he received use of

force training in 2004 and again in 2013. See Smith Dep. at 39:5-13; Smith Training Records at

659, 666. This evidence does not show a deliberate choice by defendants to follow a course of




11
       The use of force training and de-escalation training included the use of role-playing. See
Farr Dep. at 76:11-77:3; 77:16-78:1.

                                                  27
action that would amount to a failure to train on how to avoid the use of excessive force.

Plaintiff has not shown that defendants engaged in such conduct.

               Moreover, even if plaintiff had identified a deficiency in the School District’s

training program, plaintiff must demonstrate that the deficiency was closely related to plaintiff’s

injury. See Lemar v. City of Phila., 2015 WL 4450976, at *6 (E.D. Pa. July 20, 2015) (“Plaintiff

needs to show not only ‘continuation’ of the current deficient training, but also a convincing

nexus between that training and the present harm.”). Plaintiff has not established such a nexus.

Rather, plaintiff’s allegations that the training procedures were inadequate are merely

conclusory. Plaintiff’s argument amounts to nothing more than an assertion that the SPOs could

have been better trained. See Cortese v. Sabatino, 2019 WL 1227842, at *4 (E.D. Pa. Mar. 15,

2019) (dismissing claims against police commissioner and city because plaintiff’s claims were

conclusory and unrelated to the injuries he allegedly sustained); Lopez v. City of Plainfield, 2017

WL 370781, at *14-15 (D.N.J. Jan. 25, 2017) (granting defense motion for summary judgment

because plaintiff had not submitted any evidence as to why the training was inadequate); Hicks,

2017 WL 68620, at *4 (dismissing inadequate training claim as conclusory because the “mere

allegation that Plaintiff was falsely arrested and subjected to excessive force, and that some other

people have allegedly been treated similarly, is not enough to show that Defendants had an

inadequate training program, and more critically, that such failure to train amounted to deliberate

indifference”); Dotterer v. Pinto, 2016 WL 336870, at *7-9 (E.D. Pa. Jan. 27, 2016) (granting

motions for summary judgment in favor of municipalities and police chief defendants because

plaintiff failed to establish that there was a need for more or different training that was so

obvious that the failure to implement such additional or different training would likely result in

the violation of constitutional rights).



                                                  28
               2.      Failure to Screen

               Plaintiff contends that defendants have displayed deliberate indifference to

screening and hiring of SPOs, alleging that the School District “has hired and/or retained SPOs

with prior criminal convictions, current criminal arrests and drug addictions and engaging in

inappropriate behavior.” See Pl.’s Resp. at 5. Plaintiff directs the court’s attention to a

newspaper article from October 16, 2011, in support of his argument that the School District had

knowledge of the conviction of an SPO for theft and receiving stolen property prior to being

hired by defendant SDP, and that the SPO was later arrested for criminal conspiracy, simple

assault, and false imprisonment. Id.

               “[A] municipality may indeed be liable for failing to properly screen its

employees prior to hiring them.” Does v. Se. Delco Sch. Dist., 272 F. Supp. 3d 656, 679 (E.D.

Pa. 2017) (citing A.M. ex rel. J.M.K, 372 F.3d at 581). However, “[a] failure-to-screen claim

typically requires the same two elements as a failure-to-train claim: deliberate indifference and

causation.” Id. (citing Bryan County, 520 U.S. at 409-11). In Bryan County, the Supreme Court

considered the plaintiff’s inadequate screening claim and stated:

               A plaintiff must demonstrate that a municipal decision reflects deliberate
               indifference to the risk that a violation of a particular constitutional or statutory
               right will follow the decision. Only where adequate scrutiny of an applicant’s
               background would lead a reasonable policymaker to conclude that the plainly
               obvious consequence of the decision to hire the applicant would be the
               deprivation of a third party's federally protected right can the official's failure to
               adequately scrutinize the applicant's background constitute “deliberate
               indifference.”

520 U.S. at 411. Furthermore, the Court stated, “a finding of culpability simply cannot depend

on the mere probability that any officer inadequately screened will inflict any constitutional

injury. Rather, it must depend on a finding that this officer was highly likely to inflict the




                                                  29
particular injury suffered by the plaintiff. The connection between the background of the

particular applicant and the specific constitutional violation alleged must be strong.” Id. at 412.

                Here, plaintiff has not pointed to anything in SPO Smith’s background which

would demonstrate that he was highly likely to use excessive force on plaintiff. Indeed, SPO

Smith has no criminal record. He was arrested in 1998 at age eighteen for obstructing a highway

passage. See Smith Dep. at 13:2-14:15. He pled guilty to a summary offense, took a class, paid

his fine, and the incident was expunged from his record. SPO Smith has not been arrested since

that date. Thus, there is no connection between SPO Smith’s background and his alleged use of

excessive force on April 16, 2015. Summary judgment will be granted on this claim. See Hicks,

2017 WL 68620, at *4 (dismissing claim for inadequate screening because nothing in the

officer’s background that should have led defendants to conclude that he would deprive a citizen

of constitutional rights).

                3.      Failure to Supervise or Discipline

                To establish a failure to supervise claim under § 1983, a plaintiff must:

                (1) identify the specific supervisory practice or procedure that the supervisor
                failed to employ, and show that (2) the existing custom and practice without the
                identified, absent custom or procedure created an unreasonable risk of the
                ultimate injury, (3) the supervisor was aware that this unreasonable risk existed,
                (4) the supervisor was indifferent to the risk, and (5) the underling’s violation
                resulted from the supervisor’s failure to employ that supervisory practice or
                procedure.

Brown v. Muhlenberg Twp., 269 F.3d 205, 216 (3d Cir. 2001). In Sample v. Diecks, the Third

Circuit emphasized that “it is not enough for a plaintiff to argue that the constitutionally

cognizable injury would not have occurred if the superior had done more than he or she did.”

885 F.2d 1099, 1118 (3d Cir. 1989). “Rather, the plaintiff must identify specific acts or

omissions of the supervisor that evidence deliberate indifference and persuade the court that



                                                 30
there is a relationship between the identified deficiency and the ultimate injury.” Brown, F.3d at

216 (internal citations and quotations omitted).12

               Plaintiff argues that the “investigation of the eleven SPOs . . . demonstrates

Defendant SDP’s failures in supervising and disciplining SPOs.” (Pl.’s Resp. at 7.) Plaintiff

asserts that the School District does not utilize a formal mechanism to investigate claims of

excessive force against SPOs, and even if it did, “proper supervision and discipline would not be

achieved because Defendant SDP allows SPOs facing disciplinary actions the opportunity to

resign and keep their benefits.” Id. Furthermore, plaintiff contends that the School District was

on notice that its SPOs had engaged in criminal and reckless conduct and that defendant SDP has

shown deliberate indifference to this notice. Id.

               Despite his allegations otherwise, the evidence does not support plaintiff’s

allegation that defendant SDP failed to supervise its SPOs. As discussed supra, defendant SDP

investigates claims of the use of excessive force and other claims of impropriety against SPOs.

See Lee Dep. at 42:24-45:3, 65:20-68:10. If it is determined that inappropriate conduct occurred

during the course of an investigation, an SPO is recommended for discipline. The final

determination of what discipline is appropriate is handled by an independent hearing officer after

fact-finding hearing on the issue. See id. Of the eleven allegations of excessive force listed by
12
        In Brown, the Third Circuit affirmed the district court’s grant of summary judgment in
favor of the defendant police chief. 269 F.3d at 217. The court rejected the plaintiffs’ claim that
the police chief failed to train Muhlenberg police officers on the proper use of force against
animals because the policy manual in effect at the time of the shooting gave instructions on how
to handle situations of this kind, and a reasonable trier of fact could not conclude that the failure
to provide more formal training evidenced deliberate indifference. Id. In addition, the court
rejected the plaintiffs’ theory that the police chief must have been aware of the defendant police
officer’s alleged practice of using excessive force against animals and nevertheless failed to take
appropriate disciplinary action because there was no evidence that the police chief had
knowledge of any prior excessive use of force on animals by that specific officer. Id.
Additionally, the court found that there was no evidence of a pattern of excessive use of such
force by the particular police officer which would support a finding that the police chief should
have been aware that the officer posed a threat in situations like the one in question. Id.

                                                 31
defendant SDP in its submissions to the court, two were determined to be unsubstantiated, five

were determined to be unfounded, three resulted in a warning, and one resulted in the

termination of employment. See SDP Mot., Ex. I. The evidence submitted by plaintiff reflects

that defendant SDP conducted two additional investigations of excessive force which were not

included in defendant SDP’s list of investigations. See Doc. 44, Exs. V and W. Thus, the

evidence does not establish deliberate indifference to the risk of the use of force by SPOs.

               Furthermore, “a failure to . . . discipline or control can only form the basis for

section 1983 municipal liability if the plaintiff can show both contemporaneous knowledge of

the offending incident or knowledge of a prior pattern of similar incidents and circumstances

under which the supervisor’s actions or inaction could be found to have communicated a

message of approval to the offending subordinate.” Montgomery, 159 F.3d at 127 (citing

Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 (3d Cir. 1997)). Even if defendant SDP

communicated a message of approval of the use of excessive force, SPO Smith did not get the

message. As discussed supra, when asked whether he was aware, before April 16, 2015, of any

other SPOs being disciplined for the use of excessive force, or for any other behaviors, SPO

Smith indicated that he was not aware of any such discipline, indicating, “I wouldn’t be in a

position to know that.” See Smith Dep. at 112:10-22. He also confirmed that he had not heard

any rumors or talk to that effect. Id. at 112:23-25. In addition, SPO Smith acknowledged that he

had never witnessed any SPOs using excessive force. Id. at 112:14-16. When asked whether he

was aware of any SPO being fired for any type of disciplinary reasons, he replied, “[n]o, I

wouldn’t be knowledgeable about that” and “I’m not privy to that information.” Id. at 113:1-5.

This evidence demonstrates that SPO Smith was not aware of the purported lack of discipline, as




                                                 32
he testified that he “would not be in a position to know” if other SPOs were disciplined. Thus,

the evidence simply does not support a failure to discipline claim.

               Because plaintiff has failed to present evidence sufficient to establish claims

based on a failure to train, screen, or supervise or discipline, the court will grant defendants’

motions for summary judgment on Count V of plaintiff’s Amended Complaint.

IV.    CONCLUSION

               For all the above reasons, it is hereby ORDERED that the motion for summary

judgment filed by defendant SDP (Doc. 34) and the motion for summary judgment filed by

defendant Holmes (Doc. 35) are GRANTED. A separate Judgement Order will be entered.



                                                       BY THE COURT:



                                                       _/s/ Thomas J. Rueter_________________
                                                       THOMAS J. RUETER
                                                       United States Magistrate Judge




                                                 33
